DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment/Arguments
The response, filed 04/28/2021, has been entered. Claims 1-9 are pending. The previous 112b rejections of claims 6 and 9 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-9 have been fully considered and are persuasive. Specifically, Jomori fails to teach or suggest the newly added limitation of “wherein the pair of frames bend in the y-axis direction by the pair of driving arms bending in the x-axis direction”.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious an angular velocity sensor, wherein the pair of frames bend in the y-axis direction by the pair of driving arms bending in the x-axis direction, in conjunction with the remaining claim limitations.
Regarding claims 2-7 and 9: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 8: The prior art, alone or in combination, fails to anticipate or render obvious a sensor element, wherein the pair of frames bend in the y-axis direction by the pair of driving arms bending in the x-axis direction, in conjunction with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856